            Case 3:14-cr-00305-MEM Document 650 Filed 06/23/20 Page 1 of 1
                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES                                  :
                                                          3:14-CR-305
                                               :
                  v.
                                               :      (JUDGE MANNION)

MARCAL FRACTION,                               :

                           Defendant           :
                                         ORDER
           For the reasons set forth in the Memorandum of this date, IT IS
HEREBY ORDERED THAT:

              1. Fraction’s Emergency Motion and Amended Motion for
                  Transfer to Home Confinement because of the COVID-
                  19 pandemic, (Docs. 630 & 635), are DISMISSED
                  WITHOUT PREJUDICE for lack of jurisdiction due to
                  his failure to exhaust his BOP administrative remedies
                  under §3582(c)(1)(A)(i).
              2. Insofar as Fraction is challenging any decision by the
                  BOP that he is not eligible for home confinement
                  designation under the CARES Act, his motions are
                  DISMISSED      since   the       authority   to   make   this
                  determination lies with the BOP Director and not the
                  court.


                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge
Dated: June 23, 2020
14-305-09-ORDER




                                               1
